Exhibit 10.5

EXECUTION VERSION

INTELLECTUAL PROPERTY RIGHTS

CROSS-LICENSE AGREEMENT

BY AND BETWEEN

NETGEAR, INC.

AND

ARLO TECHNOLOGIES, INC.

 

 

Dated as of August 2, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   DEFINITIONS AND INTERPRETATION  

Section 1.1

  

Certain Definitions

     1   ARTICLE II   LICENSES

 

Section 2.1

  

License of NETGEAR Patents

     4  

Section 2.2

  

License of Arlo Patents

     4  

Section 2.3

  

Further Assurances

     5  

Section 2.4

  

License of NETGEAR Other IP

     5  

Section 2.5

  

License of Arlo Other IP

     5  

Section 2.6

  

License of NETGEAR Core Software

     5  

Section 2.7

  

License of Arlo Core Software

     5  

Section 2.8

  

Shared Software

     6  

Section 2.9

  

Rights of Subsidiaries

     6  

Section 2.10

  

Sublicensing

     6  

Section 2.11

  

No Other Rights; Retained Ownership

     7  

Section 2.12

  

Open Source

     7  

Section 2.13

  

New IPR

     7   ARTICLE III

 

ADDITIONAL TERMS

 

Section 3.1

  

Bankruptcy Rights

     8  

Section 3.2

  

Confidentiality

     8   ARTICLE IV

 

NO REPRESENTATIONS OR WARRANTIES

 

Section 4.1

  

NO OTHER REPRESENTATIONS OR WARRANTIES

     8  

Section 4.2

  

General Disclaimer

     9  

Section 4.3

  

Limitation of Liability

     9   ARTICLE V

 

TERM

 

Section 5.1

  

Term and Termination

     9   ARTICLE VI

 

GENERAL PROVISIONS

 

Section 6.1

  

No Obligation

     10  

 

-i-



--------------------------------------------------------------------------------

Section 6.2

   Indemnification      10  

Section 6.3

   Entire Agreement      10  

Section 6.4

   Assignment      10  

Section 6.5

   Limitations on Change of Control      11  

Section 6.6

   Third-Party Beneficiaries      11  

Section 6.7

   Severability      11  

Section 6.8

   Other Remedies      11  

Section 6.9

   Amendment and Waivers      12  

Section 6.10

   Notices      12  

Section 6.11

   Miscellaneous      13  

Section 6.12

   Governing Law      13  

Section 6.13

   Relationship of the Parties      13  

SCHEDULES

 

Schedule A-1

  

Arlo Listed Patents

Schedule A-2

  

Arlo Core Software

Schedule A-3

  

NETGEAR Core Software

Schedule A-4

  

NETGEAR Listed Patents

 

 

-ii-



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY RIGHTS CROSS-LICENSE AGREEMENT

This INTELLECTUAL PROPERTY RIGHTS CROSS-LICENSE AGREEMENT (this “Agreement”),
dated as of August 2, 2018, is by and between NETGEAR, Inc., a Delaware
corporation, and Arlo Technologies, Inc., a Delaware corporation.

R E C I T A L S

WHEREAS, the board of directors of NETGEAR, Inc. has determined that it is in
the best interests of NETGEAR, Inc. and its stockholders to create a new
publicly traded company which shall operate the Arlo Business;

WHEREAS, pursuant to the Master Separation Agreement, dated as of the date
hereof, by and between NETGEAR, Inc. and Arlo Technologies, Inc. (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Separation Agreement”), NETGEAR shall transfer the Arlo Assets to Arlo, and
Arlo shall assume the Arlo Liabilities, in each case, as more fully described in
the Separation Agreement and the Ancillary Agreements (the “Separation”);

WHEREAS, the Arlo Assets include certain Intellectual Property Rights and
Technology; and

WHEREAS, in connection with the Separation, NETGEAR wishes to grant to Arlo
licenses to certain NETGEAR Intellectual Property Rights not included in the
Arlo Assets and NETGEAR wishes to retain, and Arlo wishes to grant to NETGEAR
licenses to certain Intellectual Property Rights included in the Arlo Assets, in
each case as and to the extent set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Certain Definitions. As used herein, the following terms have the
meanings set forth below. Capitalized terms that are not defined in this
Agreement shall have the meanings set forth in the Separation Agreement.

(a) “Acquired Party” shall have the meaning set forth in Section 6.4.

(b) “Acquiring Party” shall have the meaning set forth in Section 6.4.

(c) “Arlo” shall mean Arlo Technologies, Inc. and, unless the context requires
otherwise, any entity that is a Subsidiary of Arlo Technologies, Inc.

 

-1-



--------------------------------------------------------------------------------

(d) “Arlo Core Software” shall mean the Software described on Schedule A-2,
which Software belongs to one or more of the following categories: Software used
in or constituting (i) firmware, (ii) cloud Software, or (iii) mobile
application Software, in each case of clauses (i)–(iii) that is, or is part of,
an Arlo Product.

(e) “Arlo Licensed Field” shall mean, except as may be limited pursuant to
Section 6.5, the field of the conduct of the Arlo Business as conducted as of
the Separation Time and Natural Extensions thereof.

(f) “Arlo Licensed Patents” shall mean (i) the Patents (including Patent
Applications) set forth in Schedule A-1 attached hereto (“Arlo Listed Patents”)
and any Patent constituting New IPR that is determined to be licensed to NETGEAR
in accordance with Section 6.6 of the Separation Agreement, together with
(ii) any Patent that claims priority to, or issues from, any of the Patents set
forth in clause (i) and (iii) any foreign counterpart of any of the foregoing
Patents, which Patents will be licensed to NETGEAR pursuant to the terms of this
Agreement.

(g) “Arlo Marks” shall have the meaning set forth in the Separation Agreement,
but shall include for the purposes of this Agreement any additional Trademark or
brands adopted by Arlo following the Separation Time.

(h) “Arlo Other IP” shall mean Other IP included in or constituting the Arlo
Assets and any Other IP constituting New IPR that is determined to be licensed
to NETGEAR in accordance with Section 6.6 of the Separation Agreement.

(i) “Arlo Products” shall have the meaning set forth in the Separation
Agreement.

(j) “Change of Control” shall mean, with respect to a Party, (a) a transaction
whereby any Person or group (within the meaning of Section 13(d)(3) of the
Securities and Exchange Act of 1934, as amended) would acquire, directly or
indirectly, voting securities representing more than fifty percent (50%) of the
total voting power of such Party; (b) a merger, consolidation, recapitalization
or reorganization of such Party, unless securities representing more than fifty
percent (50%) of the total voting power of the legal successor to such Party as
a result of such merger, consolidation, recapitalization or reorganization are
immediately thereafter beneficially owned, directly or indirectly, by the
Persons who beneficially owned such Party’s outstanding voting securities
immediately prior to such transaction; or (c) the sale of all or substantially
all of the consolidated assets of such Party’s Group. For the avoidance of
doubt, no transaction contemplated by the Separation Agreement shall be
considered a Change of Control.

(k) “Commercial Components” shall mean commercially available components and
software sourced from NETGEAR or a Third Party, incorporated in, or necessary
for the manufacture or support of, Arlo Products, regardless of whether such
components or software are being supplied or provided by NETGEAR prior to the
Separation Time, or will continue to be supplied or provided by NETGEAR
following the Separation Time.

 

-2-



--------------------------------------------------------------------------------

(l) “Exploit” shall mean, as the context requires, to use, make, have made,
sell, offer for sale, import, copy, distribute, create derivative works of,
develop or otherwise commercialize any Technology or product.

(m) “Intellectual Property Rights” shall have the meaning set forth in the
Separation Agreement.

(n) “Licensee” shall mean a Party in its capacity as the licensee of the rights
or licenses granted to it by the other Party pursuant to Article II.

(o) “Licensor” shall mean a Party in its capacity as the licensor or grantor of
any rights or licenses granted by it to the other Party pursuant to Article II.

(p) “Licensor Indemnitees” shall have the meaning set forth in Section 6.2(a).

(q) “Natural Extensions” shall mean, with respect to a given business, product
or service, all updates, upgrades, successors, improvements or enhancements to,
or follow-ons, derivatives or future generations, as the case may be, of such
business, product or service of the same general type and class.

(r) “NETGEAR” shall mean NETGEAR, Inc. and, unless the context requires
otherwise, any entity that is a Subsidiary of NETGEAR, Inc., excluding Arlo.

(s) “NETGEAR Core Software” shall mean the Software described on Schedule A-3.

(t) “NETGEAR Licensed Field” shall mean, except as may be limited pursuant to
Section 6.5, the field of the conduct of the Parent Business (as such term is
defined in the Separation Agreement) as conducted as of the Separation Time and
Natural Extensions thereof.

(u) “NETGEAR Licensed Patents” shall mean (i) the Patents (including any patent
applications) that are set forth on Schedule A-4, as such schedule may be
amended in accordance with Section 2.3 (the “NETGEAR Listed Patents”), and any
Patent constituting New IPR that is determined to be licensed to Arlo in
accordance with Section 6.6 of the Separation Agreement, together with (ii) any
Patents that claim priority to, or issue from, any of the Patents set forth in
clause (i), and (iii) any foreign counterpart of any of the foregoing, which
Patents will be licensed to Arlo pursuant to the terms of this Agreement.

(v) “NETGEAR Other IP” shall mean all items of Other IP owned by NETGEAR as of
immediately after the Separation Time (i) that are embodied by or in the Arlo
Assets or (ii) that are items of information constituting Trade Secrets related
to the Arlo Licensed Field and retained in the unaided minds of Arlo employees
or otherwise known to them in connection with their participation in the Arlo
Business, and any Other IP constituting New IPR that is determined to be
licensed to Arlo in accordance with Section 6.6 of the Separation Agreement.

 

-3-



--------------------------------------------------------------------------------

(w) “NETGEAR Products” shall have the same meaning as the term “Parent Products”
(as such term is defined in the Separation Agreement).

(x) “New IPR” shall have the meaning set forth in the Separation Agreement.

(y) “Non-Acquired Party” shall have the meaning set forth in Section 6.4.

(z) “Open Source Software” shall mean Software which is subject to any license
meeting the definition of “Open Source” promulgated by the Open Source
Initiative, available online at http://www.opensource.org/osd.html (including
any GNU General Public License, Library General Public License, Lesser General
Public License, Mozilla Public License, Berkeley Software Distribution license,
MIT and the Apache License).

(aa) “Other IP” shall mean Intellectual Property Rights other than Patents,
Domain Names and Trademarks.

(bb) “Parties” shall mean the parties to this Agreement.

(cc) “Shared Software” shall have the meaning set forth in Section 2.8.

(dd) “Spin-Out” shall have the meaning set forth in Section 2.9(b).

(ee) “Technology” shall have the meaning set forth in the Separation Agreement.

ARTICLE II

LICENSES

Section 2.1 License of NETGEAR Patents. Subject to the terms and conditions of
this Agreement, NETGEAR agrees to grant, and hereby grants, to Arlo a
non-exclusive, non-transferable (except as set forth in Section 6.4),
non-sublicensable (except as provided in Section 2.10), worldwide, fully paid,
royalty-free, irrevocable license under the NETGEAR Licensed Patents to (i) use,
make, have made, sell, offer for sale, import and otherwise Exploit Arlo
Products, in each case, solely in the Arlo Licensed Field, and (ii) to practice
any method, process or procedure claimed in any of the NETGEAR Licensed Patents
in connection with the Exploitation of Arlo Products or the operation of the
Arlo Business, in each case, solely in the Arlo Licensed Field. For the
avoidance of doubt, (x) no rights are granted to Arlo under the NETGEAR Licensed
Patents outside the Arlo Licensed Field, and (y) no rights are granted to make
or have made any Commercial Components.

Section 2.2 License of Arlo Patents. Subject to the terms and conditions of this
Agreement, NETGEAR hereby retains, and Arlo agrees to grant, and hereby grants,
to NETGEAR, a non-exclusive, non-transferable (except as set forth in
Section 6.4), non-sublicensable (except as provided in Section 2.10), worldwide,
fully paid, royalty-free, irrevocable license under the Arlo Licensed Patents to
(i) use, make, have made, sell, offer for sale, import and otherwise Exploit any
NETGEAR Products, in each case, solely in the NETGEAR Licensed Field and (ii) to
practice any method, process or procedure claimed in any of the Arlo Licensed
Patents in connection with the Exploitation of any products and services of
NETGEAR, in each case, solely in the NETGEAR Licensed Field.

 

-4-



--------------------------------------------------------------------------------

Section 2.3 Further Assurances. If, prior to the first anniversary of the
Separation Time, the Parties determine that as of the Separation Time, NETGEAR
owned a Patent (including a patent application) that, absent a license of the
scope set forth in Section 2.1, would be infringed (absent a license of the
scope set forth in Section 2.1) or practiced by the operation of the Arlo
Business as of the Separation Time, and such Patent is not listed as a NETGEAR
Listed Patent on Schedule A-4, then such omitted Patent shall be added to the
list in Schedule A-4 and thereafter be deemed a NETGEAR Listed Patent as of the
Separation Time for purposes of this Agreement.

Section 2.4 License of NETGEAR Other IP. Subject to the terms and conditions of
this Agreement, NETGEAR agrees to grant, and hereby grants, to Arlo a
non-exclusive, non-transferable (except as set forth in Section 6.4),
sublicensable (in accordance with Section 2.10), perpetual, irrevocable,
worldwide, fully paid, royalty-free license under the NETGEAR Other IP to
Exploit the Arlo Assets and to operate the Arlo Business, including to make,
have made, use, import, sell and distribute any Arlo Products, without
restriction and in any field; provided, that the foregoing license does not
extend to the NETGEAR Core Software or any Other IP embodied therein.

Section 2.5 License of Arlo Other IP. Subject to the terms and conditions of
this Agreement, NETGEAR hereby retains, and Arlo agrees to grant, and hereby
grants, to NETGEAR, a non-exclusive, non-transferable (except as set forth in
Section 6.4), sublicensable (in accordance with Section 2.10), perpetual,
irrevocable, worldwide, fully paid, royalty-free license under the Arlo Other IP
to use and Exploit any of NETGEAR’s Technology and to operate the current or
future business of NETGEAR, including to make, have made, use, import, sell and
distribute any NETGEAR Products, without restriction and in any field; provided,
that the foregoing license does not extend to the Arlo Core Software (other than
Shared Software) or any Other IP embodied therein.

Section 2.6 License of NETGEAR Core Software. Subject to the terms and
conditions of this Agreement, NETGEAR agrees to grant, and hereby grants, to
Arlo a non-exclusive, non-transferable (except as set forth in Section 6.4),
perpetual, irrevocable, worldwide, fully paid, royalty-free license under the
NETGEAR Other IP embodied in the NETGEAR Core Software to internally use, copy
and create derivative works of such NETGEAR Core Software in source and object
code form, and to copy and distribute (including by means of a sublicense on the
same terms as Arlo licenses its own like Software) the NETGEAR Core Software and
derivatives thereof, in object code form only and only to the extent
incorporated in Arlo Products and as may be further limited in accordance with
Section 6.5.

Section 2.7 License of Arlo Core Software. Subject to the terms and conditions
of this Agreement and except as set forth in Section 2.8 with respect to the
Shared Software, NETGEAR hereby retains, and Arlo agrees to grant, and hereby
grants, to NETGEAR a non-exclusive, non-transferable (except as set forth in
Section 6.4), perpetual, irrevocable, worldwide, fully paid, royalty-free
license under the Arlo Other IP embodied in the Arlo Core

 

-5-



--------------------------------------------------------------------------------

Software to internally use, copy and create derivative works of such Arlo Core
Software in source and object code form, and to copy and distribute (including
by means of a sublicense on the same terms as NETGEAR licenses its own like
Software) the Arlo Core Software and derivatives thereof, in object code form
only and only to the extent incorporated in NETGEAR Products and as may be
further limited in accordance with Section 6.5.

Section 2.8 Shared Software. The Parties acknowledge and agree that (i) each of
the three categories of Arlo Core Software set forth in the definition of such
term may include discrete Software code (e.g., routines, drivers and linked
libraries) that originated from, or were adapted from Software created by
NETGEAR prior to the Separation Time, and (ii) such discrete items of Arlo Core
Software, derivatives of such Arlo Core Software, and Software from which such
Arlo Core Software was derived, are being used or are held for use by NETGEAR in
its products other than the Arlo Products (such Software as described in clauses
(i) and (ii), the “Shared Software”). Accordingly, the Parties agree that the
Other IP embodied in or by such Shared Software shall be considered “Arlo Other
IP” for purposes of this Agreement and licensed to NETGEAR pursuant to
Section 2.5 of this Agreement.

Section 2.9 Rights of Subsidiaries.

(a) All Patent rights and licenses granted in Section 2.1, Section 2.2,
Section 2.6, Section 2.7 and Section 2.8 by NETGEAR and Arlo, respectively, are
granted to the other Party as Licensee and to any entity that is a Subsidiary of
such Licensee, but only for so long as such entity is a Subsidiary of the
Licensee, and will terminate with respect to such entity when it ceases to be a
Subsidiary of the Licensee, except in the case of a Spin-Out of such entity as
provided in Section 2.9(b).

(b) In the event of a transaction or series of related transactions whereby an
entity that is a Subsidiary of a Party actively engaged in a line of business
ceases to be a Subsidiary of such Party (such transaction, a “Spin-Out”), such
entity may retain, by way of a sublicense, any licenses granted or sublicensed
to it hereunder, but only with respect to the line of business that it is
engaged in at the effective time of such Spin-Out; provided, that such entity or
its successor provides the Licensor hereunder with written notice of the
Spin-Out and agrees in writing to be bound by the terms of this Agreement,
including any license limitations. In the event that such entity resulting from,
or in connection with, the Spin-Out is acquired by a third party, such
sublicense will not extend to any products, business or operations of such third
party.

Section 2.10 Sublicensing.

(a) Each Party (but not its respective Subsidiaries), as a Licensee, may
sublicense the license and rights granted to such Licensee with respect to Other
IP in Section 2.4, Section 2.5 and Section 2.8, respectively, freely to a third
party in connection with the operation of such Licensee’s business in the
ordinary course, including in connection with the Exploitation or licensing of
its respective products and services; provided, that each Party shall treat any
material Trade Secrets or confidential information that embodies, or is, Other
IP licensed to it hereunder in the same manner, and with the same degree of
care, that it treats its own like confidential information and Trade Secrets,
but in no event with less than reasonable care, and neither Party shall disclose
such Trade Secrets or confidential information to a Third Party except in
connection with the disclosure of such Party’s own confidential information or
Trade Secrets of at least comparable importance and value.

 

-6-



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.9(b), NETGEAR may not sublicense or disclose
the source code for the Arlo Core Software to any Third Party, and Arlo may not
disclose or sublicense the source code for the NETGEAR Core Software to any
Third Party.

(c) Except as provided in Section 2.9(b), a Party may not sublicense any Patent
licensed to it in Section 2.1 and Section 2.2 hereunder, except with the express
written permission of the Party owning such Patent. Neither Party may exercise
its make or have made rights in a manner that would have the effect of granting
a sublicense to any Third Party.

Section 2.11 No Other Rights; Retained Ownership.

(a) Each Party acknowledges and agrees that (i) its rights and licenses to the
other Party’s Intellectual Property Rights are solely as set forth in, and as
may be limited by, this Agreement, and (ii) neither Party has, nor will it claim
to have, any rights or licenses to the other Party’s Intellectual Property
Rights as a result of its status as an Affiliate of such other Party or
otherwise. Each Party shall retain all rights, including all Intellectual
Property Rights, in and to any improvement to, or derivative works of, any
Technology or Software licensed to it hereunder, and shall have no obligation to
provide or disclose such improvements or derivative works to the other Party.

(b) Notwithstanding anything to the contrary set forth in this Agreement, this
Agreement grants to NETGEAR no right or license to any Intellectual Property
Rights that Arlo may own now or in the future, except as expressly set in
Section 2.2, Section 2.5, Section 2.7 or Section 2.8, whether by implication,
estoppel or otherwise. For avoidance of doubt, under this Agreement, Arlo
retains sole ownership of the Arlo Intellectual Property transferred or assigned
from NETGEAR in accordance with the terms of the Separation Agreement.

(c) Notwithstanding anything to the contrary set forth in this Agreement, this
Agreement grants to Arlo no right or license to any Intellectual Property Rights
that NETGEAR may own now or in the future, except as expressly set in
Section 2.1, Section 2.4 and Section 2.6, whether by implication, estoppel or
otherwise. For avoidance of doubt, under this Agreement, NETGEAR retains sole
ownership of the Parent Intellectual Property (as such term is defined in the
Separation Agreement).

Section 2.12 Open Source. The Parties acknowledge that certain Software provided
under the Separation Agreement or licensed hereunder may include Open Source
Software, and that any use or distribution of such Software shall be subject to
the terms and requirements of the license applicable to such Open Source
Software.

Section 2.13 New IPR. Any New IPR licensed by one Party to the other Party
hereunder in accordance with Section 6.6 of the Separation Agreement, shall be
deemed to have been licensed hereunder to a Party upon the creation of such New
IPR by the other Party.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL TERMS

Section 3.1 Bankruptcy Rights. All rights and licenses granted to a Party as
licensee hereunder, are, for purposes of Section 365(n) of the United States
Bankruptcy Code (the “Bankruptcy Code”), licenses of Intellectual Property
Rights within the scope of Section 101 of the Bankruptcy Code. The Licensor
acknowledges that the Licensee, as a licensee of such rights and licenses
hereunder, will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code. Each Party irrevocably waives all arguments and
defenses arising under 11 U.S.C. § 365(c)(1) or successor provisions to the
effect that applicable Law excuses such Party from accepting performance from or
rendering performance to an entity other than the debtor or debtor-in-possession
as a basis for opposing assumption of this Agreement in a case under Chapter 11
of the Bankruptcy Code to the extent that such consent is required under 11
U.S.C. § 365(c)(1) or any successor statute.

Section 3.2 Confidentiality. Notwithstanding the transfer or disclosure of any
Technology or grant or retention of any license to a Trade Secret or other
proprietary right in confidential information to or by a Party hereunder, each
Party agrees on behalf of itself and its Subsidiaries that (i) it (and each of
its Subsidiaries) shall treat the Trade Secrets and confidential information of
the other Party with at least the same degree of care as they treat their own
similar Trade Secrets and confidential information, but in no event with less
than reasonable care, and (ii) neither Party (nor any of its Subsidiaries) may
use or disclose the Trade Secrets or confidential information, as applicable,
licensed or disclosed to it by the other Party under this Agreement, except in
accordance with its respective license to Other IP granted in Article II.
Nothing herein will limit either Party’s ability to enforce its rights against
any third party that misappropriates or attempts to misappropriate any Trade
Secrets or confidential information from it, regardless of whether it is an
owner or licensee of such Trade Secrets or confidential information.

ARTICLE IV

NO REPRESENTATIONS OR WARRANTIES

Section 4.1 NO OTHER REPRESENTATIONS OR WARRANTIES. ALL LICENSES AND RIGHTS
GRANTED HEREUNDER ARE GRANTED ON AN AS-IS BASIS WITHOUT REPRESENTATION OR
WARRANTY OF ANY KIND. NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, CUSTOM, TRADE,
NON-INFRINGEMENT, NON-VIOLATION OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. ALL SUCH
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

-8-



--------------------------------------------------------------------------------

Section 4.2 General Disclaimer. Nothing contained in this Agreement shall be
construed as:

(a) a warranty or representation by either Party as to the validity,
enforceability or scope of any Intellectual Property Rights;

(b) an agreement by either Party to maintain any Patents or other Intellectual
Property Rights in force;

(c) an agreement by either Party to bring or prosecute actions or suits against
any third party for infringement of Intellectual Property Rights or any other
right, or conferring upon either Party any right to bring or prosecute actions
or suits against any third party for infringement of Intellectual Property
Rights or any other right;

(d) conferring upon either Party any right to use in advertising, publicity or
otherwise any trademark, trade name or names, or any contraction, abbreviation
or simulations thereof, of the other Party;

(e) conferring upon either Party by implication, estoppel or otherwise, any
license or other right, except the licenses and rights expressly granted
hereunder; or

(f) an obligation to provide any technical information, know-how, consultation,
technical services or other assistance or deliverables to the other Party.

Section 4.3 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES ARISING
FROM THIS AGREEMENT.

ARTICLE V

TERM

Section 5.1 Term and Termination. The term of this Agreement shall commence on
the Separation Time and shall continue until the expiration of the
last-to-expire of the Intellectual Property Rights licensed under this
Agreement. The transfers, assignments, conveyances and licenses granted in this
Agreement are irrevocable, and cannot be early terminated. Each Party
acknowledges and agrees that its sole remedies for breach by the other Party of
the licenses granted hereunder or of any other provision hereof, shall be to
bring a claim to recover damages and to seek appropriate equitable relief,
subject to the restriction in the following sentence. Each Party agrees that the
transfers, assignments, conveyances and licenses such Party grants or makes to
the other Party shall continue in full force and effect, notwithstanding any
breach of or default under any term hereof by the other Party and in no event
shall such Party, directly or indirectly, seek to have this Agreement (including
any of the rights or licenses granted by such Party herein) rescinded, revoked
or otherwise terminated, in part or in whole, or seek to enjoin the lawful
exercise of any rights or licenses granted by such Party hereunder or take any
similar action.

 

-9-



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

Section 6.1 No Obligation. Nothing set forth herein shall restrict either Party
from transferring, assigning or licensing any Intellectual Property Rights owned
by it and licensed to the other hereunder; provided, that any transfer or
assignment of any Intellectual Property Rights licensed to a Party hereunder,
shall be subject to the licenses granted in this Agreement and the proposed
transferee or assignee shall provide written acknowledgment that the
Intellectual Property Rights such proposed transferee or assignee is acquiring
are subject to the licenses granted in this Agreement.

Section 6.2 Indemnification.

(a) To the fullest extent permitted by Law, Licensee shall (and shall cause its
Subsidiaries to) indemnify, defend and hold harmless Licensor, each of
Licensor’s Subsidiaries and each of their respective past, present and future
directors, officers, employees and agents, in each case in their respective
capacities as such, and each of the heirs, executors, successors and assigns of
any of the foregoing (collectively, the “Licensor Indemnitees”), from and
against any and all Liabilities of the Licensor Indemnitees in connection with
any suit, investigation, claim or demand of any Third Party to the extent
relating to or arising out of Licensee’s or any of its Subsidiaries’ use,
practice or exercise, after the Separation Time, of the Intellectual Property
Rights licensed to it and its Subsidiaries hereunder, regardless of whether such
use, practice or exercise is licensed or permitted hereunder.

(b) The provisions of Section 5.4 (Indemnification Obligations Net of Insurance
Proceeds and Other Amounts), Section 5.5 (Procedures for Indemnification of
Third-Party Claims), Section 5.6 (Additional Matters) and Section 5.7 (Right of
Contribution) of the Separation Agreement shall apply to indemnification claims
under this Agreement mutatis mutandis.

Section 6.3 Entire Agreement. This Agreement, the Separation Agreement, the
other Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
This Agreement, the Separation Agreement and the other Ancillary Agreements
together govern the arrangements in connection with the Separation, the IPO and
the Distribution and would not have been entered independently.

Section 6.4 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective successors and permitted assigns;
provided, however, that neither Party may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other Party (the “Non-Acquired Party”) hereto, as applicable.
Notwithstanding the foregoing, subject to Section 6.5, no such consent shall be
required for the assignment or assumption of a Party’s rights and obligations
under this Agreement, the Separation Agreement and the other Ancillary
Agreements (except as may be otherwise provided in any such Ancillary Agreement)
in whole (i.e., the assignment of a Party’s rights and obligations under this
Agreement and all Ancillary Agreements all at the same time) in connection with
a Change of Control of a Party (such party, the “Acquired Party”); provided that
the resulting, surviving or transferee Person (the “Acquiring Party”) (i)
assumes all of the obligations of the Acquired Party by operation of Law or by
express assignment, as the case may

 

-10-



--------------------------------------------------------------------------------

be, and delivers to the Non-Acquired Party a writing executed by the Acquiring
Party prior to the consummation of any transaction resulting in a Change of
Control, in form and substance reasonably satisfactory to the Non-Acquired
Party, which writing includes an express acknowledgement regarding the
limitations on the licenses granted hereunder to the Acquired Party as a result
of such Change of Control.

Section 6.5 Limitations on Change of Control. In the event of a Change of
Control:

(a) where Arlo is the Acquired Party as set forth in Section 6.4: (i) the
license set forth in Section 2.1 to NETGEAR Patents and the license set forth in
Section 2.6 to NETGEAR Core Software shall become limited and shall not extend
to any product or service of the Acquiring Party or its affiliates that are
sold, distributed, provided or otherwise commercialized at any time, if such
product or service was commercialized prior to the date of the consummation of
such Change of Control of Arlo, and (ii) the licenses granted hereunder to
NETGEAR shall continue in accordance with the terms of this Agreement and shall
not otherwise be affected by the Change of Control of Arlo; and

(b) where NETGEAR is the Acquired Party as set forth in Section 6.4: (i) the
license set forth in Section 2.2 to Arlo Patents and the license set forth in
Section 2.7 to Arlo Core Software shall become limited and shall not extend to
any product or service of the Acquiring Party or its affiliates that are sold,
distributed, provided or otherwise commercialized at any time, if such product
or service was commercialized prior to the date of the consummation of such
Change of Control of NETGEAR, and (ii) the licenses granted hereunder to Arlo
shall continue in accordance with the terms of this Agreement and shall not
otherwise be affected by the Change of Control of NETGEAR.

Section 6.6 Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person except the Parties any rights or remedies hereunder, and there are no
third-party beneficiaries of this Agreement, and this Agreement shall not
provide any third person with any remedy, claim, Liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.

Section 6.7 Severability. If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid, illegal or
unenforceable, then the remainder of this Agreement and the application thereof
will nevertheless remain in full force and effect so long as the economic and
legal substance of the transactions contemplated by this Agreement are not
affected in any manner materially adverse to any Party hereto. Upon such
determination that any provision is invalid, illegal or unenforceable, the
Parties agree to replace such provision with a valid, legal and enforceable
provision that will achieve, to the maximum extent legally permissible, the
economic, business and other purposes of such provision.

Section 6.8 Other Remedies. Except to the extent set forth otherwise herein, any
and all remedies herein expressly conferred upon a Party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such Party, and the exercise by a Party of any one remedy
will not preclude the exercise of any other

 

-11-



--------------------------------------------------------------------------------

remedy. It is accordingly agreed that, subject to Section 5.1, the Parties will
be entitled (in addition to any other remedy that may be available to it) to
seek an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction and that no Party shall be required to
provide any bond or other security in connection with any such decree, order or
injunction or in connection with any related action.

Section 6.9 Amendment and Waivers. Subject to applicable Law, any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by each of the
Parties, or, in the case of a waiver, by the Party against whom the waiver is to
be effective. No course of dealing and no failure or delay on the part of any
Party hereto in exercising any right, power or remedy conferred by this
Agreement shall operate as a waiver thereof or otherwise prejudice such party’s
rights, powers and remedies. The failure of any of the Parties to this Agreement
to require the performance of a term or obligation under this Agreement or the
waiver by any of the Parties to this Agreement of any breach hereunder shall not
prevent subsequent enforcement of such term or obligation or be deemed a waiver
of any subsequent breach hereunder. No single or partial exercise of any right,
power or remedy conferred by this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Section 6.10 Notices. All notices, requests, claims, demands or other
communications under this Agreement and, to the extent applicable and unless
otherwise provided therein, under each of the Ancillary Agreements shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service or by
facsimile with receipt confirmed, to the respective Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 6.9):

If to NETGEAR, to:

NETGEAR, Inc.

350 E. Plumeria Drive

San Jose, California 95134

Attention: General Counsel

E-mail:     legal@netgear.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: David C. Karp

                 Ronald C. Chen

                 Selwyn B. Goldberg

Facsimile: (212) 403-2000

 

-12-



--------------------------------------------------------------------------------

If to Arlo, to:

Arlo Technologies, Inc.

2200 Faraday Avenue, Suite 150

Carlsbad, California 92008

Attention: General Counsel

E-mail:     legal@arlo.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: David C. Karp

                 Ronald C. Chen

                 Selwyn B. Goldberg

Facsimile: (212) 403-2000

Section 6.11 Miscellaneous. The provisions of Article VIII (Dispute Resolution),
Section 11.1(d) (Counterparts), Section 11.7 (Force Majeure), Section 11.8 (No
Set-Off), Section 11.9 (Expenses) and Section 11.13 (Specific Performance) of
the Separation Agreement shall apply to this Agreement, mutatis mutandis, and
are incorporated herein by reference.

Section 6.12 Governing Law. This Agreement and, unless expressly provided
therein, each Ancillary Agreement (and any claims or disputes arising out of or
related hereto or thereto or to the transactions contemplated hereby and thereby
or to the inducement of any party to enter herein and therein, whether for
breach of contract, tortious conduct or otherwise and whether predicated on
common law, statute or otherwise) shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware irrespective of
the choice of laws principles of the State of Delaware, including all matters of
validity, construction, effect, enforceability, performance and remedies.

Section 6.13 Relationship of the Parties. Nothing contained herein shall be
deemed to create a partnership, joint venture or similar relationship between
the Parties. Neither Party is the agent, employee, joint venturer, partner,
franchisee or representative of the other Party. Each Party specifically
acknowledges that it does not have the authority to, and shall not, incur any
obligations or responsibilities on behalf of the other Party. Notwithstanding
anything to the contrary in this Agreement, each Party (and its officers,
directors, agents, employees and members) shall not hold themselves out as
employees, agents, representatives or franchisees of the other Party or enter
into any agreements on such Party’s behalf.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Rights
Cross-License Agreement to be executed by their duly authorized representatives
as of the date first written above.

 

NETGEAR, INC. By:  

/s/ Patrick C.S. Lo

  Name: Patrick C.S. Lo   Title: Chairman and Chief Executive Officer ARLO
TECHNOLOGIES, INC. By:  

/s/ Brian Busse

  Name: Brian Busse   Title General Counsel

[Signature Page to Intellectual Property Rights Cross-License Agreement]